Citation Nr: 1000904	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-34 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic vascular headaches.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left wrist fracture.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right wrist 
condition.

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a neck condition.

6.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a low back condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for a left shoulder 
condition.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to 
January 1974, October 1974 to September 1976 and November 
1976 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This rating decision denied the Veteran's 
increased rating claim for a left wrist condition and granted 
his service connection claim for headaches, establishing a 
noncompensable disability rating.  His requests to reopen his 
service connection claims for a right wrist condition, a neck 
condition and a low back condition were denied.  In addition, 
this rating decision denied his service connection claim for 
a left shoulder condition.  Jurisdiction over this matter was 
transferred to the Fort Harrison, RO in approximately 
September 2006.

A November 2005 rating decision increased the Veteran's 
headache disability rating to 10 percent, effective April 29, 
2005.  A June 2007 rating decision determined that there had 
been clear and unmistakable error in a November 1985 rating 
decision and assigned an effective date of July 19, 1985 for 
this 10 percent disability rating as well as the 20 percent 
rating assigned to the left wrist disability.

The Veteran's headaches were recharacterized as posttraumatic 
vascular headaches in a May 2009 rating decision.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2009 Travel Board hearing.  A copy of 
the hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's 
posttraumatic vascular headaches manifested as subjective 
complaints of dizziness and daily headaches with photophobia 
and phonophobia; there was no competent medical evidence of 
diagnosed multi-infarct dementia or characteristic 
prostrating attacks occurring an average of once a month.

2.  After October 23, 2008, there was no competent medical 
evidence establishing that the Veteran suffered from 
cognitive, emotional/behavioral or physical residuals of a 
traumatic brain injury.

3.  The Veteran is right-hand dominant.

4.  Throughout the course of this appeal, the Veteran's left 
wrist condition manifested as restricted range of motion with 
subjective complaints of wrist pain, decreased hand strength 
and finger numbness; the competent medical evidence is 
negative for evidence of left wrist ankylosis or current 
radial nerve involvement.

5.  The Veteran's claim for service connection for a right 
wrist condition was finally denied in an unappealed May 1998 
rating decision as the competent medical evidence did not 
establish the existence of a current disability or a nexus 
between any current condition and service. 

6.  Evidence submitted since the May 1998 rating decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the service connection claim for a right wrist 
condition, the absence of which was the basis of the previous 
denial.

7.  The Veteran's service connection claim for a neck 
condition was finally denied in an unappealed November 1985 
rating decision as the competent medical evidence did not 
establish that he suffered from a current disability; his 
request to reopen this service connection claim was denied in 
an unappealed May 1998 rating decision as new and material 
evidence had not been submitted.

8.  Evidence submitted since the May 1998 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
service connection claim for a neck condition, the absence of 
which was the basis of the previous denial.

9.  The competent evidence of record shows that symptoms of a 
cervical spine disorder have not been continuous since 
separation from service, that arthritis of the cervical spine 
did not manifest to a compensable degree within one year of 
service separation, and that a cervical spine disorder is not 
related to the Veteran's service. 

10.  The Veteran's claim for service connection for a low 
back condition was finally denied in an unappealed May 1998 
rating decision as the competent medical evidence did not 
establish a nexus between any current condition and service. 

11.  Evidence submitted since the May 1998 rating decision 
includes information that was not previously considered and 
which does not establishes a fact necessary to substantiate 
the service connection claim for a low back condition, the 
absence of which was the basis of the previous denial.

12.  The evidentiary record does not establish that the 
Veteran's left shoulder condition was chronic in service, 
that it had been continuous since separation from service, 
that it manifested to a compensable degree within one year of 
separation from service or that his current left shoulder 
condition was related to his service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for posttraumatic vascular headaches have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 
4.124a, 4.127, Diagnostic Codes (DCs) 8100, 8045, 9304 
(2009).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a left wrist fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.7, 
4.71a, 4.118, 4.124a, DCs 5003, 5214, `5215, 8714 (2009).

3.  The May 1998 rating decision that denied service 
connection for a right wrist condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2009).

4.  Evidence received since the May 1998 rating decision 
denying service connection for a right wrist condition is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The May 1998 rating decision that denied the Veteran's 
request to reopen his service connection for a neck condition 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.105(a) (2009).

6.  Evidence received since the May 1998 rating decision 
denying the Veteran's request to reopen his service 
connection for a neck condition is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

7.  The criteria for entitlement to service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

8.  The May 1998 rating decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2009).

9.  Evidence received since the May 1998 rating decision 
denying service connection for a low back condition is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

10.  The criteria for entitlement to service connection for a 
left shoulder condition have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The increased disability claim for headaches arises from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, supra.

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice with regard 
to the Veteran's increased disability rating claim for 
headaches.

The VCAA is also not applicable where further assistance 
would not aid the Veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regards to the Veteran's request to reopen his service 
connection claim for a neck condition, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.

The Veteran was provided with VCAA notice of what evidence 
was required to substantiate his increased rating claim for a 
left wrist condition as well as his service connection claim 
for a left shoulder condition in a July 2004 letter.  This 
July 2004 letter also informed the Veteran that his service 
connection claims for a low back condition and a right wrist 
condition had been previously denied and the bases for the 
prior denials, informed him of the need for new and material 
evidence to reopen the claims and provided regulatory 
definitions of "new" and "material" in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, this 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining evidence from 
other agencies.  Finally, this letter notified the Veteran 
that he may submit any evidence that his service connected 
disability increased in severity.  This letter met the duty 
to provide pre-adjudication notice the Veteran in accordance 
with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the July 2004 letter.  The Veteran did not 
receive notice about what evidence was needed to establish a 
rating or notice regarding an effective date until November 
2006.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini v. 
Principi, supra.  The timing deficiency was cured by 
readjudication of the claim in August 2007 after the notice 
was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Court has held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements were not disturbed 
by the Federal Circuit's decision. 

A June 2009 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that such evidence should describe the nature, 
severity and duration of his symptoms or the impact of the 
condition on his employment.  It also notified the Veteran 
that he may submit statements from his current or former 
employers.  This June 2009 letter also provided notice with 
regard to the remaining elements outlined in Vazquez-Flores.  
The timing deficiency with regard to this June 2009 letter 
was cured by readjudication of the claim in a June 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
supra.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
excerpts of his service personnel records, VA treatment 
notes, various private treatment records and Social Security 
Administration (SSA) records have been obtained.  He has been 
afforded multiple VA examinations and medical opinions have 
been obtained.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rendering a decision in the 
instant case.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran has not contended 
otherwise.

A July 2008 records request to M. A. W. was negative for any 
treatment records as the provider indicated that she has not 
treated patients since December 1998 and did not work at the 
clinic identified by the Veteran.  In addition, a July 2008 
records request to Dr. C. E. A. was negative for treatment 
records as the provider indicated that they had nothing to 
send.  In this connection, the Board observes that where 
records are unavailable "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  At least two other records requests 
were returned in approximately July 2008 for inaccurate 
addresses.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not a one-way street).

As the Veteran has not indicated that there is any 
outstanding pertinent information to be obtained, VA may 
proceed with the consideration of the claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).
In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the Veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Headaches Increased Rating Claim

The Veteran's headaches were rated by analogy under the 
diagnostic code for migraine headaches prior to May 2009.  
This condition was recharacterized as post-traumatic vascular 
headaches after May 2009, and rated by analogy under the 
diagnostic code for residuals of a traumatic brain disease 
and vascular dementia.  He contends that he is entitled to a 
higher disability rating as he experienced headaches at least 
once a week that last between six and 12 hours.

Under the Diagnostic Code (DC) for migraine headaches, a 10 
percent disability rating is warranted where there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent disability 
rating for migraines is warranted where there are 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months. Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  According 
to Stedman's Medical Dictionary, 27th Edition (2000), p. 
1461, "prostration" is defined as "a marked loss of 
strength, as in exhaustion."

Traumatic brain disease was previously rated under DC 8045, 
which provides that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. will be rated under the DCs specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045- 8911).   Purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For 
claims received by VA prior to that effective date, a veteran 
is to be rated under the old criteria for any periods prior 
to October 23, 2008 but under the new criteria or the old 
criteria, whichever are more favorable, for any period 
beginning on October 23, 2008.  The claim is to be rated 
under the old criteria unless applying the new criteria 
results in a higher disability rating.  See VBA Fast Letter 
8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of 
dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical.  Each 
of these areas of dysfunction may require evaluation.  
38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Evaluate cognitive impairment under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals 
of TBI, whether or not they are part of cognitive impairment, 
under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  However, separately evaluate 
any residual with a distinct diagnosis that may be evaluated 
under another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Evaluate physical (including neurological) dysfunction based 
on the following list, under an appropriate diagnostic code: 
Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and combine 
under § 4.25 the evaluations for each separately rated 
condition.  The evaluation assigned based on the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table will be considered the 
evaluation for a single condition for purposes of combining 
with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive 
impairment), being housebound, etc.
Evaluation of Cognitive Impairment and Subjective Symptoms: 
The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" contains 10 
important facets of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging from 0 to 
3, and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not 
provide for an impairment level other than "total," since 
any level of impaired consciousness would be totally 
disabling. Assign a 100- percent evaluation if "total" is 
the level of evaluation for one or more facets.  If no facet 
is evaluated as "total," assign the overall percentage 
evaluation based on the level of the highest facet as 
follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 
= 70 percent.  For example, assign a 70 percent evaluation if 
3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled "Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified" with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do 
not assign more than one evaluation based on the same 
manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions.  However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.

Note (3): "Instrumental activities of daily living" refers 
to activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework 
and other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone.  
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes 
bathing or showering, dressing, eating, getting in or out of 
bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" 
TBI, which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning. This 
classification does not affect the rating assigned under 
diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has 
worsened since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic code 8045.  A request for review pursuant to this 
note will be treated as a claim for an increased rating for 
purposes of determining the effective date of an increased 
rating awarded as a result of such review; however, in no 
case will the award be effective before October 23, 2008.  
For the purposes of determining the effective date of an 
increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, DC 
8045 (effective October 23, 2008).

In January 1998 the Veteran reported headaches "off and on" 
originating at the base of his skull and coming up over his 
head responsive to Advil.  Examination revealed slight 
tenderness to palpation at the base of the skull at the site 
of muscle insertion.  No clear muscle spasm was palpable.  
Fundi had sharp disc margins.

In March and April 1998 the Veteran reported daily headaches 
relieved by non-drug maneuvers.  He specifically denied 
nausea and vomiting, phonophobia, prodromal symptoms, change 
with exertion or dietary changes, or autonomic dysfunction.  
Physical examination noted some tenderness when palpating 
over the occipital nerve.

Complaints of daily headaches with pain averaging 5/10 were 
noted in a January 1999 VA treatment note.  Some photophobia 
and phonophobia without nausea, vomiting or visual changes 
were reported.  He often woke at night with headaches. For 
severe headaches, he takes four Advil tablets approximately 
twice daily.  Physical examination noted minimal tenderness 
when palpating over the greater occipital nerve bilaterally.  
The examiner noted that the Veteran's history was consistent 
with left greater occipital neuralgia and that his current 
symptoms were suggestive of migraine and tension headaches.

Improved headaches were reported in a May 1999 VA treatment 
note.  The Veteran indicated that he had three headaches in 
the past two and a half months, and that those headaches were 
rated as 6 to 7/10 and lasted about eight hours.  The 
examiner noted that his mixed headaches had improved with the 
medication regimen.

The Veteran reported frequent stereotyped headaches since 
being involved in a 1982 car accident in an August 2004 VA 
neurological examination.  These headaches reportedly begin 
in the neck area and radiate anteriorly to involve his 
bilateral temple and retraorbital areas.  These headaches 
were accompanied by some nausea without vomiting, photophobia 
and phonophobia.  Associated autonomic symptoms or prodromal 
symptoms were denied.  Visual aura preceding the headache 
were denied, although they were sometimes with intense pain 
he reported seeing "little black dots and lines."  
Headaches occurred between two and four times per week, last 
between 12 and 24 hours and resulted in his always 
experiencing head pain.  The typical head pain was "5-
6/10," did not incapacitate him, and were not ameliorated by 
sleep.  

Recent and remote memory as well as attention and 
concentration were noted to be within normal limits during 
the August 2004 VA neurological examination.  Cranial nerves 
II-XII were individually tested and intact with full visual 
fields.  The examiner noted that these headaches were 
attributed to his 1982 head trauma and indicated that 
analgesic overuse may have contributed to the transition to 
chronic daily headaches.

An October 2005 VA head computed tomography (CT) scan 
revealed the presence of ischemic white matter that was 
particularly prominent in the right frontal region.  

A September 2005 letter from the Veteran's brother indicated 
that he experiences constant headaches, that he appeared 
depressed, moody and rarely smiled or joked.  His headaches 
can become so intense that he must rest in a dark, quiet 
room.  Prior to service, he enjoyed such as activities as 
playing sports, hunting, fishing and hiking and his headaches 
prevent him from participating in those same activities.  A 
second September 2005 letter submitted by the Veteran's ex-
spouse indicated that his headaches have headaches have 
substantially changed his personality.

Daily headaches associated with nausea and photophobia were 
reported in a November 2005 VA neurology treatment note.  His 
condition has worsened over the past two or three years and 
the pain sometimes reaches 10/10.  His headaches were not 
associated with any waxing or waning numbness and sometimes 
wake him up from sleeping.  Weakness, numbness, dizziness or 
vision problems were denied. Mental status examination noted 
he was alert and oriented, and facial sensation and 
musculature was intact and symmetric.  

The Veteran reported experiencing chronic daily headaches for 
the past 20 years in a February 2006 VA neurology treatment 
note.  His baseline headache was "3/10" and he experienced 
one disabling headache every two weeks.  These headaches had 
improved since taking Topomax.  Mental status examination 
noted that he was alert and oriented.  His facial sensation 
and musculature were intact and symmetric.  The examiner 
noted that this condition was likely a "mixed picture" with 
features of migraines and tension headaches.

A June 2007 VA examination noted the Veteran's complaints of 
headaches that have worsened in pain level but the duration, 
location and frequency have remained the same.  Light 
sensitivity and nausea were reported.  Bowel and bladder 
impairment were denied.  Triggers such as odors or perfume 
were denied.  The location for these headaches remained 
behind the eyes bilaterally.  Daily headaches with pain 
ranging from 2/10 to 8/10 during flare-ups were reported.  He 
treated this condition by lying in a dark room with a damp 
cloth over his eyes.  No evidence of unusual behavior, 
inappropriate emotional responses, or memory impairment were 
noted on examination.  Cognition was noted to be intact.  The 
examiner noted that there was no clinical evidence to support 
a diagnosis of multi-infarct dementia.  
A January 2009 VA traumatic brain injury (TBI) examination 
reflected the Veteran's reports of growing more socially 
isolated over the years.  He reported being divorced, that he 
still lived with his ex-spouse, and that he was close to his 
five children and five grandchildren.  Occasional low mood, 
which was attributed to his life circumstances and inability 
to remain physically active, was reported.  Sleep 
difficulties attributable to pain issues were reported.  No 
impairments in concentration or attention were noted on 
mental status examination.  Cognitive difficulties were 
denied and none were demonstrated on examination.  There was 
no evidence of a thought disorder present and his thinking 
was logical and goal-oriented.  He was fully oriented and his 
judgment, insight and abstract thinking were intact.  
Following this examination and a review of the Veteran's 
claims file, the examiner opined that there were no 
indications of a cognitive disorder based upon this 
examination and the Veteran's complaints.  He did appear to 
be experiencing mild depression not otherwise specified (NOS) 
secondary to limitations imposed by his medical condition, 
however, these physical limitations were mostly attributed to 
his non-service connected back conditions.  His social 
isolation appeared to be attributed to coping with his 
medical problems and pain.

The Veteran complained of headaches and dizziness in a 
January 2009 VA examination.  He reported phonophobia and 
photophobia with significant headaches that occur one to two 
times per month.  Weakness, paralysis, fatigue, malaise, 
memory impairments, concentration difficulties, speech 
difficulties and cognitive difficulties were denied.  
Psychiatric symptoms such as anxiety, depression, 
restlessness, mood swings or general irritability were 
denied.  Occasional sleep disturbances attributable to his 
headaches were reported.  Examination noted that memory for 
past events was intact and that he exhibited no difficulty 
organizing and communicating symptoms without prompting.  
Following this examination and a review of the Veteran's 
claims file, the examiner noted that no diagnosis of a TBI 
could be made as there was no physical evidence of a brain 
injury and the Veteran's social interactions were 
appropriate.  The examiner further opined that the Veteran's 
claimed headaches were muscle tension headaches rather than 
migraine headaches as he has claimed that his headache 
symptoms have increased in severity while TBI symptoms either 
remain stable or decrease in severity.  In addition, he did 
not suffer from a concussion at the time of his in-service 
injury and did not complain of migraine headaches following 
this injury.

A June 2009 letter from the Veteran's sister indicated that 
he had experienced memory difficulties, concentration 
difficulties, impaired judgment and difficulties 
communicating.  His social interaction was frequently 
inappropriate.  She attributed his communication difficulties 
with his pain.

During his August 2009 Travel Board hearing, the Veteran 
testified that his headaches come on suddenly and that he 
retreats to a quiet, dark room and uses a cold rag to relieve 
them on average of once a week.  They subsided anywhere 
between six and twelve hours later.  He reported sensitivity 
to light and loud noises.  He reported he no longer was 
receiving treatment, including taking prescription or over-
the-counter medication, as there was no treatment that could 
be provided.

Based on the above-cited evidence, a rating in excess of 10 
percent is not warranted as there is no competent medical 
evidence establishing that the Veteran suffered from 
prostrating attacks which occurred an average of once a 
month.  The Veteran's own statements do not indicate that his 
headaches are prostrating in nature.  He has reported daily 
headaches with associated sensitivity to light and nausea 
over the course of the appeal.  There is no evidence of 
record that his headaches have caused him to miss work, or 
required any bed rest.  Indeed, he specifically denied that 
his headaches were incapacitating during the August 2004 VA 
examination, and the January 2009 VA examiner indicated the 
Veteran's headaches do not preclude him from engaging in 
sedentary, partial sedentary or simple repetitive work 
activities.
 
To the extent that the Veteran and other laypersons are 
contending that his headaches are prostrating in nature, it 
is now well-established that laypersons without medical 
training, such as the Veteran, his siblings and ex-spouse, 
are not competent to comment on medical maters such as 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

In sum, the objective medical evidence indicates that the 
Veteran's headaches are not prostrating.  The Board finds it 
particularly significant that the Veteran has not sought 
regular VA outpatient treatment for his headaches.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).

In addition, a diagnosis of multi-infarct dementia has not 
been made which would not allow for a rating in excess of 10 
percent under the former criteria for DC 9304.  Indeed, the 
June 2007 VA examiner specifically found there was no 
clinical evidence to support a diagnosis of multi-infarct 
dementia.

Moreover, a disability rating in excess of 10 percent for 
posttraumatic vascular headaches in not warranted under the 
new diagnostic criteria effective October 23, 2008.  As 
described above, the January 2009 VA examination reports do 
not show any objective evidence of residual disability due to 
brain trauma, including any cognitive, emotional/behavioral 
or physical symptomatology.  Indeed, one of the January 2009 
examiners specifically determined that the Veteran did not 
suffer from a TBI.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.



Residuals of a Left Wrist Fracture Increased Rating Claim

The Veteran's residuals of a left wrist fracture are 
currently rated by analogy under the diagnostic code for 
wrist limitation of motion and musculospiral (radial) nerve 
neuralgia, DCs 5215-8714.  See 38 C.F.R. § 4.27 (2009) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  He contends that 
he is entitled to a disability rating in excess of 20 percent 
for this condition as he experiences wrist pain and grinding.

Under DC 5003, degenerative arthritis will be rated under the 
criteria for limitation of motion of the affected join

Limitation of wrist motion with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with the 
forearm warrants a 10 percent disability rating.  This is the 
highest available rating under the diagnostic code.  38 
U.S.C.A. § 4.71a, DC 5215.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

These Deluca provisions are not for consideration where the 
Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Radial nerve neuralgia is rated under DC 8714.  A 20 percent 
disability rating is assigned for mild incomplete paralysis 
of the minor upper extremity.  Moderate incomplete paralysis 
warrants a 20 percent disability rating for the minor limb.  
Severe incomplete paralysis of the minor upper extremity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.124a, DC 
8714. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding DC 8510.

Nerve conduction studies of the left wrist in July 1995 were 
normal.

The Veteran reported left hand weakness, intermittent locking 
and radicular left arm pain into the long and ring fingers 
during an October 1997 VA examination.  Physical examination 
revealed 80 degrees of extension, 80 degrees of palmar 
flexion, 90 degrees of forearm pronation, and 50 degrees of 
forearm supination.  There was no obvious deformity.  
Decreased sensation over the long and right fingers was 
noted.  Grip strength was 35 pounds force.  An accompanying 
nerve conduction study indicated left median nerve entrapment 
at the wrist consistent with "mild" left carpal tunnel 
syndrome and an X-ray study noted mild degenerative changes 
at the left radiocarpal joint.

Left hand circumferential numbness of the third and fourth 
digits and palm were reported in an August 2004 VA 
neurological examination.  He occasionally experienced 
lancinating pain from his left neck area down into the third 
and fourth digits.  Progressive weakness of his left grip was 
reported.  Physical examination noted full left wrist range 
of motion.  The Veteran was able to make a tight fist with 
his left fingers and normally extend each digit.  Decreased 
sensation to light touch in a circumferential pattern around 
the third and fourth digits and a patchy distribution over 
the palm were found.  The examiner noted that no evidence of 
significant left hand functional impairment or weakness were 
found on examination despite the Veteran's subjective 
reports.  An accompanying left wrist X-ray noted that there 
were no significant visible degenerative changes and that 
there may be some joint space narrowing at the first 
metacarpophalangeal joint consistent with degenerative 
changes.

An August 2004 VA orthopedic examination reflected the 
Veteran's reports of minimal left wrist pain, weakness and 
numbness of the entire hand to the elbow.  He reported being 
awakened at night due to this pain and numbness.  
Intermittent swelling, crepitation and decreased range of 
motion were also reported.  Repetitive motion tended to 
aggravate this pain.  Pain flare-ups occurred with activity 
and these flare-ups increased weakness, incoordination and 
caused additional loss to wrist range of motion.  Physical 
examination noted normal appearing architecture without gross 
atrophy.  Tenderness over the radiocarpal joint was noted.  
Dorsiflexion and palmar flexion range of motion was from zero 
to 60 degrees, radial range of motion was from zero to 20 
degrees and ulnar deviation range of motion was from zero to 
30 degrees.  Repetitive motion did not create additional 
symptoms.  His grip was 5/5 and sensation was intact, 
although generally diminished in a glove-like fashion 
involving the entire left hand.  Diagnoses of left hand 
degenerative joint disease and left wrist carpal tunnel 
syndrome were made.  The examiner noted that during flare-ups 
of pain, additional dorisflexion and palmer range of motion 
loss of 10 to 15 degrees would be expected.  Moderate 
increased weakness and incoordination during these flare-ups 
would also be expected.

Continued left arm numbness was reported in a November 2005 
VA neurology treatment note.  Physical examination noted that 
pinpoint, temperature and vibration were deceased in left 
upper extremity.  The examiner noted that this condition was 
difficult to characterize as it had features of peripheral 
disease.

An abnormal left wrist electromyography (EMG) study was noted 
in a February 2006 VA treatment note.  Examination results 
noted evidence of ulnar nerve slowing that could be due to an 
old fracture.  There was no evidence of carpal tunnel 
syndrome or radiculopathy on examination.

The Veteran reported decreased left hand strength and 
intermittent shooting pains from the shoulder to the fingers 
in a June 2007 VA examination.  These shooting pains were 
rated as 5/10 and occurred multiple times per day, 
particularly if he bumps his forearm.  Intermittent tingling 
from the elbow to the fingers and hand were also reported.  
Popping and grinding with wrist movement were reported.  
Recurrent dislocations or subluxation were denied.  

Physical examination conducted by the June 2007 examiner 
noted that his wrist appeared normal and was non-tender to 
palpation.  Wrist extension range of motion was from zero to 
50 degrees, palmar flexion was from zero to 70 degrees, 
radial deviation was from zero to 20 degrees, ulnar deviation 
was from zero to 30 degrees, forearm pronation was from zero 
to 80 degrees and forearm supination was from zero to 70 
degrees.  There was no objective evidence of pain on motion, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  Physical examination was negative for 
objective evidence of edema, effusion, instability, weakness, 
tenderness, heat, abnormal movement or guarding of movement.  
An impression of degenerative disease was noted in an 
accompanying wrist X-ray.  

The Veteran reported that his left wrist would occasionally 
go numb in a January 2009 VA examination.  He also 
experienced decreased strength in his left hand, difficulty 
holding objects and wrist popping and cracking.  He described 
his wrist pain as a 3 to 4 on a 10 point scale especially 
with left wrist movement.  Left wrist dorsiflexion range of 
motion was from zero to 70 degrees, palmar was from zero to 
80 degrees, radial deviation was from zero to 20 degrees  and 
ulnar deviation was from zero to 45 degrees.  There was no 
evidence of fatigue, weakness, lack of endurance or 
incoordination with repetitive use.  There was no also 
clinical or objective evidence of additional range of motion 
limitation due to claimed flare-ups beyond the measured and 
reported ranges.  Physical examination was negative for 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  Wrist flexor strength test was 5/5.  Vibratory 
sensation was equal in both thumbs and there was no decreased 
sensation in the forearm, upper arm or hands.  An 
accompanying left wrist X-ray found some mild degenerative 
changes.  Following this examination and a review of the 
Veteran's claims file, an assessment of left wrist median 
nerve entrapment consistent with mild carpal tunnel syndrome 
was made.  The examiner noted that there was minimal 
decreased range of motion in the left wrist without decreased 
strength, and that microfilament testing did not reveal any 
type of current radial nerve involvement.

During his August 2009 Travel Board hearing, the Veteran 
testified that he experiences shooting wrist pain, grinding 
and swelling.  His fingers, particularly his thumb and two 
middle fingers, felt numb and were painful once or twice per 
month.  His left hand strength had decreased and he was not 
able to grasp some objects.  

The Veteran is in receipt of the maximum disability rating 
available for degenerative arthritis and loss of left wrist 
motion under DCs 5003 and 5215.  The Board also notes that an 
increased rating is not available under DC 5214 pertaining to 
wrist ankylosis.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987).  The evidentiary record is 
negative for left wrist ankylosis, as his examinations 
repeatedly document significant left wrist range of motion.  

As a wrist disability rating in excess of 10 percent requires 
ankylosis, the provisions of Deluca are not applicable.  
Johnston v. Brown, supra.

Moreover, there is no indication of severe incomplete 
paralysis of the radial nerve to allow for a disability 
rating in excess of 20 percent under DC 8714.  The above-
cited objective evidence reflects moderate decreased 
sensation in the Veteran's left wrist.  However, there is no 
evidence of more significant symptoms such as atrophy, muscle 
wasting, tremor and the like.  In this regard, the January 
2009 examiner noted that there was no current left wrist 
radial nerve involvement, and a February 2006 EMG study found 
no evidence of carpal tunnel syndrome or radiculopathy.  The 
Board finds these "wholly sensory" symptoms, alone, do not 
allow for a disability rating in excess of 20 percent for any 
period throughout the course of this appeal.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disabilities have manifested as the various 
symptoms described in detail above.  The rating criteria 
contemplate these impairments for each of the instant 
disabilities.  Hence, referral for consideration of an 
extraschedular rating for any of the disabilities decided 
herein is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran reported attending truck driving school and 
working as a long haul truck driver after discharge from 
service.  He then worked at H. P. as a processing technician 
until he injured his back.  He now is unemployed and receives 
SSA benefits.  

The evidentiary record does not suggest that the Veteran is 
unable to work due to a service-connected condition.  His 
June 2007 SSA award was based upon his workplace lumbar back 
injury and was not granted for any of his service-connected 
disabilities.  In addition, the Veteran does not meet the 
schedular requirements for TDIU consideration as his combined 
disability rating does not exceed 60 percent.  Further 
consideration of entitlement to TDIU is therefore not 
warranted.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  This presumption applies to veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310. 
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Residuals of a Right Wrist Fracture New and Material Evidence 
Claim

The Veteran's service connection claim for residuals of a 
right wrist fracture was initially denied in a May 1998 
rating decision as the competent medical evidence did not 
establish that he suffered from a current disability or that 
there was a nexus between any current diagnosed condition and 
service.  A notice of disagreement was not received within 
one year of notification of this rating decision, thus 
rendering it "final" under 38 U.S.C.A. § 7105(c).

The evidence considered in the May 1998 rating decision 
included the Veteran's service treatment records, portions of 
his service personnel records, a March 1985 VA examination, 
various private treatment notes and an October 1997 VA 
orthopedic examination.

The Veteran reported dropping a television on his right hand 
while moving in a November 1975 treatment note.

A July 1983 note reflected the Veteran's complaints of pain 
on motion and grip after catching his hand between a bottle 
and box.  No fractures were noted on X-ray.  His right arm 
was to be placed in a short arm cast for four weeks.

The Veteran was struck by a motor vehicle in August 1983.  A 
resolving right distal ulna fracture that was sustained 
during a July 1983 accident aboard ship and a right wrist 
sprain were noted in an August 1983 treatment note.

The injuries resulting from the Veteran's August 1983 car 
accident were noted in a December 1983 Medical Board 
statement and this report was negative for any complaints, 
treatments or diagnoses related to his right wrist.

The Veteran's right wrist was noted to be normal in a March 
1985 VA examination.

The May 1985 Physical Evaluation Board (PEB) report indicated 
that the Veteran was found to be unfit for duty due to a left 
upper extremity radial nerve contusion, left distal radius 
fracture, left upper extremity mid-carpal instability and 
post-traumatic vascular headaches.  A Medical Evaluation 
Board (MEB) report indicated that there were no other 
conditions present which merited inclusion or consideration.

Complaints of intermittent bilateral hand numbness and 
tingling since mid-October were reported in a December 1994 
private orthopedic treatment note.  The Veteran was employed 
unloading computer parts and reported that his wrist symptoms 
developed approximately one and a half months after beginning 
this job.  The majority of the time the pain, numbness and 
tingling occurred while unloading boxes and that he 
occasionally experienced radiating pain into his forearms.  
Physical examination noted bilateral positive Phalen's and 
Tinel's tests at the wrists.  He was advised to use wrist 
splints and take Ibuprofen to treat his condition.  Right 
carpal tunnel syndrome was diagnosed in a September 1995 
private orthopedic treatment note and right carpal tunnel 
release was performed in September 1995.

An October 1997 VA orthopedic examination reflected the 
Veteran's reports of pain in his right long and ring fingers, 
especially with any repetitive motion.  He experienced 
numbness and tingling in those fingers which awaken him from 
sleep.  Physical examination was negative for muscle atrophy, 
discoloration, swelling or other obvious deformity.  
Decreased sensation over the long and ring fingers and 50 
pounds of right grip strength were noted.  Following this 
examination, a diagnosis of status right post carpal tunnel 
release was made.  Nerve conduction studies conducted in 
November 1997 found no evidence of right median nerve 
entrapment at the wrist.

Additional evidence received since the May 1998 rating 
decision included VA treatment records dated through December 
2008, an August 2007 VA orthopedic opinion, SSA records and 
various private treatment records.  VA orthopedic 
examinations were conducted in March 2008 and January 2009.  
The Veteran provided personal testimony at an August 2009 
Travel Board hearing.

An August 1983 private emergency room treatment record 
indicated that the Veteran had been admitted after being 
involved in a hit-and-run motor vehicle accident.  The 
Veteran reported a healing fracture of the right wrist and 
that he removed the cast several days ago because it had 
gotten wet.  Some tenderness over the right dorsum was noted 
on physical examination.

An August 2007 VA orthopedic opinion noted that the Veteran's 
right wrist was fractured at the distal ulnar tip in 1983.  
His right was noted to be normal following service in 
September 1985 and post-service treatment records documented 
symptoms of right wrist carpal tunnel syndrome and 
tendinitis.  His most recent X-rays were negative for a right 
wrist ulnar tip fracture and thus it most likely healed.  The 
examiner noted that the Veteran's symmetric degenerative 
changes at the radiocarpal joints were a consequence of aging 
and were not caused by the injury sustained 24 years ago.  
This examiner reviewed the Veteran's claims file but did not 
further examine him prior to rendering this opinion, and did 
confer with a VA orthopedic surgeon prior to rendering the 
opinion.

A March 2008 VA orthopedic opinion determined that the 
Veteran's right wrist condition was most likely age-related 
and that degenerative joint disease of the hands was the 
likely cause of his reported wrist pain.  Treatment records 
were negative for complaints or treatment for this condition 
prior to May 2006 and wrist pain was not included in the 
"problem list."  In addition, a July 1983 wrist X-ray was 
negative for a right wrist fracture and a right ulnar 
fracture was not associated with the 1983 motor vehicle 
accident.  This March 2008 examiner reviewed the Veteran's 
claims file prior to rendering this opinion but did not 
further examine him.

An assessment of right wrist carpal tunnel syndrome, status 
post release, with no current disability was made in a 
January 2009 VA examination.  This assessment was made 
following a physical examination and a review of the 
Veteran's claims file.

During his August 2009 Travel Board hearing, the Veteran 
testified that he was not receiving any treatment for his 
right wrist condition.

The Veteran's service connection claim for residuals of a 
right wrist fracture was previously denied in a May 1998 
rating decision as the evidence did not establish that he 
suffered from a current disability or that there was a nexus 
between any current diagnosed condition and service.  As 
such, competent medical evidence establishing that he suffers 
from a current right wrist disability and establishing a 
nexus between any such condition and service is required to 
reopen his claim.

No such evidence has been received.  Although the January 
2009 examiner noted that there was no current right wrist 
condition, the March 2008 did find that there was wrist 
degenerative joint disease.  The March 2008 examiner, 
however, did not attribute the Veteran's current right wrist 
condition to his service but indicated that it was most 
likely age-related as his July 1983 wrist X-ray was negative 
and his treatment records were negative for the condition 
prior to May 2006.  This evidence, although new, is not 
material, since it is against the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (evidence that is 
unfavorable to a claimant is not new and material).

The Veteran claims that his current right wrist condition is 
the result of injuries he sustained in service.  While he is 
competent to report his symptoms, see Jandreau v. Nicholson, 
supra; Buchanan v. Nicholson, supra, the evidence does not 
demonstrate that he has the medical knowledge or training 
requisite to render a medical diagnosis of disability.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  Diagnostic testing 
is required to diagnosis a right wrist condition, and it 
would take medical expertise to say that any right wrist 
condition was the result of the in-service motor vehicle 
accident or other injuries; hence, the Veteran's opinion 
regarding the existence and etiology of any purported right 
wrist condition, being of no probative value on the question 
of current disability, is not material evidence to reopen the 
claim.  See Routen v. Brown, 10 Vet. App. 183, 186, (1997) 
("[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108.").

As none of the additional evidence received since the May 
1998 final denial contains findings establishing a nexus 
between the Veteran's current right wrist condition and his 
service, and the absence of such evidence was the basis for 
the prior denial, new and material evidence has not been 
received.  The claim is therefore not reopened, and the 
appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Neck Condition New and Material Evidence Claim and Merits of 
the Service Connection Claim

The Veteran's service connection claim for a neck condition 
was initially denied in a November 1985 rating decision as 
the competent medical evidence did not establish that he 
suffered from a current disability.  A notice of disagreement 
was not received within one year of notification of this 
rating decision, thus rendering it "final" under 
38 U.S.C.A. § 7105(c).

The evidence considered in the November 1985 rating decision 
included the Veteran's service treatment records, portions of 
his service personnel records and a March 1985 VA 
examination.

The Veteran was struck by a vehicle while walking across the 
street in August 1983.

A moderate cervical spine strain was noted in an October 1983 
treatment note.  A November 1983 treatment note indicated 
that his cervical spine X-ray was within normal limits for 
his age.

An assessment of a cervical spine strain consistent with 
whiplash was noted in an April 1984 treatment note and an 
accompanying cervical spine X-ray noted no radiographic 
abnormalities.  

The Veteran reported constant pain in his neck while lying 
down and when walking in an August 1984 orthopedic 
consultation.  Physical examination noted cervical spine 
range of motion to be within normal limits, tightness in the 
upper trapezius and bilateral strength and grip to be within 
normal limits.  He was instructed to apply moist heat to his 
cervical spine.  Complaints of neck pain for the past two 
months were also noted in a 1984 treatment note.

A normal cervical spine without evidence of arthritis changes 
and intact disc spaces was noted in a December 1984 X-ray.

The Veteran reported that his neck occasionally "grinds" in 
a March 1985 VA examination.  Physical examination was 
negative for neck tenderness.  An accompanying cervical spine 
X-ray was noted to be radiographically normal and the 
examiner opined that he could not find any evidence of 
cervical spine limitation of motion or other cervical spine 
abnormality.

The May 1985 PEB report indicated that the Veteran was found 
to be unfit for duty due to a left upper extremity radial 
nerve contusion, left distal radius fracture, left upper 
extremity mid-carpal instability and post-traumatic vascular 
headaches.  A MEB report indicated that there were no other 
conditions present which merited inclusion or consideration.

A request to reopen the Veteran's service connection claim 
for a neck condition was filed in August 1997.  Additional 
evidence received since the November 1985 rating decision 
included VA treatment notes dated through March 1998, various 
private treatment notes and an October 1997 VA orthopedic 
examination.  An unappealed May 1998 rating decision denied 
the Veteran's request to reopen his service connection claim 
for a neck condition as the competent medical evidence of 
record failed to establish that he suffered from a current 
disability.  This May 1998 rating decision is final.  
38 U.S.C.A. § 7105(c).

Additional evidence received since the May 1998 rating 
decision included VA treatment records dated through December 
2008, a June 2007 VA examination, an August 2007 VA 
orthopedic opinion, an March 2008 VA orthopedic opinion, SSA 
records and various private treatment records.  VA orthopedic 
examinations were conducted in January 2009 and April 2009.  
The Veteran offered personal testimony in an August 2009 
Travel Board hearing.

A September 1983 private emergency room treatment record 
indicated that the Veteran had been admitted after being 
involved in a hit-and-run motor vehicle accident.  Physical 
examination revealed no tenderness to the neck or down the 
midline thoracic spine.

The Veteran's neck was noted to be supple with full range of 
motion and no complaints of pain on physical examination in a 
June 2007 VA examination.  His spinal curvature was noted to 
be normal and the position of his head was neutral.  Cervical 
spine range of motion examination noted no objective evidence 
of painful motion, spasm, weakness or tenderness.  An 
accompanying cervical spine X-ray noted degenerative changes 
at C5-6 and C6-7 with joint space narrowing and hypertrophic 
spurring.  An impression of degenerative disc disease was 
made.

An August 2007 VA orthopedic examiner, who reviewed the 
Veteran's claims file, noted that the Veteran did not have 
evidence of cervical spine pathology for 22 years after his 
motor vehicle accident.  Had he injured his neck during this 
accident, the examiner stated that cervical spine 
degenerative changes would have been apparent on an X-ray 
prior to June 2007.  Degenerative disease was a common 
consequence of aging.  The examiner opined that the Veteran's 
current cervical spine condition was more likely than not due 
to aging or other causes but "clearly" was not due to his 
motor vehicle accident.  This opinion was based upon the lack 
of intercurrent pathological evidence of a cervical spine 
condition prior to 2007.  This examiner did discuss this 
opinion with a VA orthopedic surgeon prior to rendering this 
opinion.

A March 2008 VA orthopedic examiner, who also reviewed the 
Veteran's claims file, noted that the Veteran's claimed 
cervical spine condition was not caused by or the result of 
his military service.  The examiner reviewed the August 2007 
opinion and further noted that the Veteran's obesity would 
impact the progression of any spinal problems as vertebrae 
were under constant pressure from the weight of the upper 
body.  Obesity compounds this pressure and the "wear and 
tear" of this pressure over a period of time can contribute 
to the development of back pain and problems.  The 
evidentiary record was negative for complaints of cervical 
spine or neck pain prior to May 2006.  There was no mention 
of treatment for neck pain prior to May 2006 and neck pain 
was not listed on the "problem list."  
An impression of degenerative osteoarthritis at C5-C6 and 6-7 
were noted in an August 2008 VA treatment note.

A January 2009 VA orthopedic examination reflected the 
Veteran's reports of injuring his cervical spine in his 
August 1983 motor vehicle accident.  His neck pain was 
aggravated when he turned his head and that this discomfort 
was alleviated by lying down.  He rated his daily pain neck 
was 3 to 4 out of 10, and 8 out of 10 during a flare-up.  An 
accompanying cervical spine X-ray revealed degenerative 
osteoarthritis at C5-C6.  Following this examination and a 
review of the Veteran's claim file, the examiner opined that 
his current cervical spine degenerative arthritis was the 
natural progression of aging.  These degenerative changes 
were not caused by or aggravated beyond the normal aging 
process due to his service.  

A third VA orthopedic examination was conducted in April 
2009.  The Veteran reported the on-set of his neck condition 
to have occurred in his 1983 motor vehicle accident.  His 
current neck pain was located where the neck joins the 
shoulders.  Physical examination noted guarding of movement 
and decreased range of motion with objective evidence of 
pain.  Recent cervical X-rays confirmed osteoarthritis at the 
C5 through C7 levels.  This examiner consulted with a VA 
orthopedist, who after reviewing the Veteran's claims file 
and treatment records, opined that it was less likely than 
not that his current cervical spine condition was related to 
service.  The orthopedist based this opinion on the lack of 
evidence establishing a severe neck injury in-service, 
negative cervical X-rays following the August 1983 motor 
vehicle accident, negative cervical X-rays immediately 
following discharge and years without evidence of 
intercurrent complaints and/or treatment for any cervical 
spine condition.  In addition, the orthopedist noted that 
half of the population had the onset of degenerative spinal 
disease by age 40 and 100 percent of the population 
experienced the on-set of such a disease by age 80. 

During his August 2009 Travel Board hearing, the Veteran 
testified that his neck sounds like gravel when he turns his 
head.  This movement also caused his neck to hurt.

The Veteran's service connection claim for a neck condition 
was previously denied in a May 1998 rating decision as the 
evidence did not establish that he suffered from a current 
disability.  As such, competent medical evidence establishing 
that he suffers from a current cervical spine condition is 
required to reopen his claim.

The evidence received since the May 1998 rating decision 
establishes that he has been diagnosed with a variety of 
cervical spine conditions, including degenerative 
osteoarthritis.  As this evidence is new and material, his 
service connection claim for a neck condition is therefore 
reopened.

Although the RO declined to reopen this claim, the Veteran 
has suffered no prejudice from the Board's initial 
consideration of the merits of his claim.  He has made 
arguments on the merits of the service connection claim for a 
neck condition throughout the appeal period and he has had 
the opportunity to submit evidence and provide hearing 
testimony on the merits.  His hearing testimony was largely 
based on the merits of the claim.  He, therefore, is not 
prejudiced by the Board's adjudication of his claim on the 
merits.  Curry v. Brown, 7 Vet. App. 59 (1994).

In order for the Veteran's current cervical spine condition 
to be recognized as service connected, a disability must be 
linked to an in-service injury or disease or there must be 
competent evidence linking the disability to service or to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310. 

No such evidence has been received.  The Veteran's service 
treatment records do document occasional complaints of 
cervical spine pain, however, no cervical abnormality was 
documented in his May 1985 PEB.  The competent medical 
opinions of record specifically declined to find a nexus 
between his current cervical spine condition and service.  
His cervical spine condition was attributed to his obesity in 
the March 2008 examination and to the natural aging process 
in the August 2007, January 2009 and April 2009 examinations. 

The first contemporaneous post-service clinical evidence of a 
cervical spine condition occurred in June 2007, more than two 
decades after discharge from service.  The Veteran did not 
report any complaints related to his cervical spine in a 
March 1985 VA examination and this examination was negative 
for any findings related to his cervical spine.  The absence 
of any clinical evidence or complaints for many years after 
service is a factor that weighs against a finding of 
continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

In addition, the Veteran did not include or mention a 
cervical spine condition in his initial July 1985 service 
connection claims for a left wrist condition, a neck 
condition and headaches, a claim filed just after the 
Veteran's official discharge from service.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (finding that a veteran's 
recent post-service account of in-service events was not 
credible as he had previously given other histories and 
theories that did not mention the purported in-service event, 
and first "came up with the story" years after service and 
in connection with the compensation claim).

The Veteran has not alleged, nor does the evidentiary record 
establish, that he received treatment for his cervical spine 
condition in service or within one year of discharge from 
service, or that he had arthritis of the cervical spine 
within one year of service separation; therefore, the 
provisions for presumptive service connection for arthritis 
are not met in this case.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that he now suffers from cervical spine 
condition as a result of his service.  Although the Veteran 
is qualified to report his symptoms and the circumstances 
surrounding his service, he is not qualified to render a 
medical opinion as to medical causation.  See Jandreau, 
Nicholson, supra; Moray v. Brown, supra.   Medical expertise 
would be required to diagnose a chronic left shoulder 
condition and to determine that a current cervical disability 
was the result of service; hence, his opinion regarding the 
etiology of any cervical spine condition is of no probative 
weight.

The Board also finds that the weight of the evidence 
demonstrates that the Veteran's cervical spine condition, 
which first manifested symptoms in 2007 after service, is not 
related to his service.  In addition, in light of the 
findings of no continuous symptoms after service until 2007, 
there is no factual basis that would support such an opinion, 
and there is no factual basis for nexus to service based on 
continuity of symptomatology.  

As the weight of the evidence is against finding a nexus 
between the Veteran's current cervical spine condition and 
service, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Condition New and Material Evidence Claim

The Veteran's service connection claim for a low back 
condition was initially denied in a May 1998 rating decision 
as the competent medical evidence did not establish that 
there was a nexus between any current diagnosed condition and 
service.  A notice of disagreement was not received within 
one year of notification of this rating decision, thus 
rendering it "final" under 38 U.S.C.A. § 7105(c).

The evidence considered in the May 1998 rating decision 
included the Veteran's service treatment records, portions of 
his service personnel records, a March 1985 VA examination, 
various private treatment records and an October 1997 VA 
orthopedic examination.

Lumbar strains were noted in August 1980 and October 1980.  
An impression of low back pain was noted in a January 1981 
treatment note following the Veteran's complaints of 
constant, sharp back pain.  A specific trauma was denied.  
Physical examination noted limited forward flexion range of 
motion without any gross abnormalities.  The examiner noted 
that this physical examination was consistent with possible 
disc syndrome.

A November 1984 lumbar spine X-ray noted that the vertebral 
body heights, disc spaces, alignment and S-1 joint were 
normal.  Calcification anterior and superior to L1, most 
likely calcification with the anterior spinous ligament, was 
also noted.

The Veteran did not report any symptoms related to his low 
back in a March 1985 VA examination.

The May 1985 PEB report indicated that the Veteran was found 
to be unfit for duty due to a left upper extremity radial 
nerve contusion, left distal radius fracture, left upper 
extremity mid-carpal instability and post-traumatic vascular 
headaches.  A MEB report indicated that there were no other 
conditions present which merited inclusion or consideration.

A January 1990 private orthopedic treatment note indicated 
that the Veteran had slipped while unloading a truck at work, 
injuring his lower back.  He reported back pain, more on the 
right than the left, with occasional leg numbness and no 
radicular pain.  A past history of significant back problems 
was denied.  Physical examination revealed tenderness at the 
right sciatic notch and the right parajunctional region with 
slight tenderness at the lumbosacral junction.  An X-ray 
revealed increased transverse process on the right side at L5 
and an assessment of mechanical low back pain was made.  A 
subsequent March 1990 MRI revealed a herniated L5-L6 disc and 
disc excision was performed in April 1990.

Continued low back pain without leg pain was reported in an 
October 1991 private orthopedic treatment note.  Physical 
examination revealed tenderness at the parajunctional region 
bilaterally at the L4-5 level.  Bilateral lower extremity 
neurovascular status was intact for reflexes, sensation and 
motor strength.  Accompanying X-ray revealed some congenital 
changes at the L5-S1 level and facette joint hypertrophy at 
right L4-5.  An assessment of facette joint changes at L4-5 
from stress transference from disc surgery and congenital 
abnormalities was made.

The Veteran reported intermittent low back pain and that he 
injured his low back in a 1982 automobile accident in an 
October 1997 VA orthopedic examination.  This discomfort was 
present 90 percent of the time and increased with standing, 
walking, bending and lifting.  Radiating pain and numbness 
into his left leg was also reported.  Physical examination 
noted moderate bilateral paraspinal muscle spasms and 
tenderness on palpation in the lumbosacral area.  Gait was 
within normal limits.  Diagnoses of status post lumbar 
discetomy with chronic low back pain, continued left leg 
radiculopathy secondary to an auto accident and degenerative 
disc disease of the lumbar spine were made following this 
examination.  An impression of minimal degenerative changes 
with disc space narrowing involving the L4-5 disc space was 
noted in an accompanying lumbar X-ray.

Additional evidence received since the May 1998 rating 
decision included VA treatment records dated through December 
2008, a September 2005 letter from his ex-spouse, various 
private treatment notes, and SSA records.  VA orthopedic 
examinations were conducted in January 2009 and April 2009.  
The Veteran provided personal testimony at an August 2009 VA 
Travel Board hearing.

An August 1983 private emergency room treatment record 
indicated that the Veteran had been admitted after being 
involved in a hit-and-run motor vehicle accident.  Physical 
examination revealed no tenderness to the lumbosacral spine.

Follow-up for the Veteran's on-the-job back injury was noted 
in a December 2003 private treatment note.  He reported that 
his back continued to hurt and that this pain radiated into 
his right leg.  Physical examination noted no pain behavior 
but forward bending and extension were decreased.  
Neurological examination showed no weakness and sensation was 
normal.  Deep tendon reflexes were equally diminished 
bilaterally.  Diffuse bulging of L4-5 with osteophyte greater 
on the left causing asymmetric mass effect on the left L5 
root was noted in an accompanying December 2003 MRI report.

A private provider noted that the Veteran was not 
experiencing significant back problems in a May 2004 
treatment note.  This provider observed that the Veteran did 
not seem to be that aggressive in wanting to improve his 
physical condition and that he was therefore not a candidate 
for rehabilitation.

Transforaminal nerve block and epidural steroid injections 
were conducted in May 2004.  The Veteran's pain was noted to 
be nearly totally relieved with the anesthetic.

A September 2004 private treatment summary noted that the 
Veteran had been seen for low back pain.  He reported 
injuring himself in September 2003 after slipping on a wet 
floor and falling.  A previous history of low back pain and a 
L5-L6 disc herniation were also noted.  The provider noted 
that he was medically stationary and that he was unlikely to 
significantly improve.

The Veteran's lumbosacral strain/sprain was determined to be 
medically stationary in a December 2004 private treatment 
note.  The provider noted that he suffered from pre-existing 
degenerative changes of the back which was now the major 
contributing factor in his need for continued care.  His 
pending workman's compensation claim was closed earlier in 
December 2004 as the decreased range of motion demonstrated 
in this examination were related to his degenerative changes 
rather than the lumbosacral strain/sprain.  The examiner 
noted that his lumbosacral range of motion would be normal 
but for the Veteran's obesity and these degenerative changes.

A September 2005 letter from the Veteran's ex-spouse 
indicated that his back pain prevented him from walking or 
doing anything active, including activities with their five 
children.

A June 2007 SSA decision awarded the Veteran benefits due to, 
in part, his lumbar spine degenerative disc disease and 
status post laminectomy at L4-5.  The reported onset of this 
disability was in September 2003 when the Veteran sustained a 
work injury while working at H. P.  He reported slipping on a 
wet spot, falling down some stairs and twisting his back.  
This decision awarded the Veteran benefits as of September 
2003.

A January 2009 VA orthopedic examination reflected the 
Veteran's reports experiencing back pain beginning in "1988 
or 1989."  He slipped a disc in his back while moving a 
cabinet.  He was hit by a car and has consistently 
experienced back pain since that time.  Physical examination 
noted guarding or abnormal spinal contour.  His lumbar range 
of motion was reduced based upon the Veteran's age, body 
habitus, neurologic disease and factors unrelated to the 
disability for which the exam was being performed.  Following 
a review of the Veteran's claims file, this examiner opined 
that the Veteran's current lumbar spine condition was 
directly caused by his 1990 injury and was not related to his 
service.  The examiner noted that there were numerous 
examinations were conducted following his motor vehicle 
accident during which he did not complain of low back 
symptoms. 

The Veteran reported the onset of his lumbar spine condition 
after his 1983 motor vehicle accident in an April 2009 VA 
orthopedic examination.  Physical examination conducted 
during this examination was consistent with his past physical 
examinations.  A diagnosis of lumbar spine degenerative 
osteoarthritis was made.  Following a review of the Veteran's 
claims file, the examiner opined that it was less likely than 
not that his current lumbar spine condition had its onset or 
was related to any in-service event.  This opinion was based 
upon the absence of low back complaints following the 1983 
motor vehicle accident, the 1990 work injury, the absence of 
post-service treatment records documenting a low back injury 
prior to the 1990 work injury, and a consultation with an 
orthopedist.

During his August 2009 Travel Board hearing, the Veteran 
testified that he injured his back in 1979 or 1980 while 
lifting shelves in the tool room.  He was unable to move the 
next day, sought emergency treatment at the base hospital and 
was told he had slipped disc after a physical examination was 
performed.  He was instructed to lay flat on his back for the 
weekend, which he was unable to do because of his three young 
children.  He did not recall whether this treatment was noted 
in his service treatment records.

The Veteran's low back condition service connection claim had 
been denied in the May 1998 rating decision as the competent 
medical evidence did not establish that there was a nexus 
between any currently diagnosed disability and service.  As 
such, competent medical evidence establishing a nexus between 
a currently diagnosed lumbar spine condition and service is 
required to reopen his service connection claim.

No such evidence has been received.  While the post-service 
treatment records do document several diagnosed lumbar spine 
conditions, no competent medical evidence has been submitted 
suggesting that any such condition was related to the 
Veteran's service.  Multiple VA examiners have attributed 
these conditions to post-service work injuries.  See 
Villalobos, supra.  Contemporaneous treatment records 
repeatedly document a 1990 low back injury sustained while 
unloading a truck and a September 2003 fall while at work.  
The June 2007 SSA decision granted benefits for the Veteran's 
low back condition on the basis of his September 2003 
workplace fall.

The Veteran claims that his current low back condition is the 
result of injuries he sustained in service.  While he is 
competent to report his symptoms, see Jandreau v. Nicholson, 
supra; Buchanan v. Nicholson, supra, the evidence does not 
demonstrate that he has the medical knowledge or training 
requisite to render a medical diagnosis of disability.  See 
Moray v. Brown, supra.  Diagnostic testing is required to 
diagnosis a low back condition, and it would take medical 
expertise to say that any lumbar condition was the result of 
the in-service motor vehicle accident or other injuries; 
hence, the Veteran's opinion regarding the existence and 
etiology of any purported lumbar condition, being of no 
probative value on the question of current disability, is not 
material evidence to reopen the claim.

As none of the additional evidence received since the May 
1998 final denial contains findings establishing a nexus 
between the Veteran's current lumbar disability and his 
service, and the absence of such evidence was the basis for 
the prior denial, new and material evidence has not been 
received.  The claim is therefore not reopened, and the 
appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Left Shoulder Service Connection Claim

A September 1976 enlistment examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
a "trick" shoulder in an accompanying report of medical 
history.

Complaints of tight left shoulder muscles with limited range 
of motion were noted in July 1979.  An assessment of a 
trapezius muscle strain was noted in a November 1982 
treatment note following the Veteran's complaints of 
bilateral shoulder pain.  Trapezius muscle tenderness on 
physical examination was noted in an October 1983 treatment 
note.
A June 1984 treatment note reflected the Veteran's reports of 
a painful left shoulder following an injury the prior week.  
Physical examination revealed minimal pain and tenderness 
without subluxation.  An impression of a left shoulder 
contusion was made.

The Veteran did not report any symptoms related to his 
shoulders in a March 1985 VA examination and his shoulders 
were noted to be normal on physical examination.

The May 1985 PEB report indicated that the Veteran was found 
to be unfit for duty due to a left upper extremity radial 
nerve contusion, left distal radius fracture, left upper 
extremity mid-carpal instability and post-traumatic vascular 
headaches.  A MEB report indicated that there were no other 
conditions present which merited inclusion or consideration.

The Veteran complained of left shoulder pain in an August 
2008 VA treatment note.

A January 2009 VA orthopedic examination reflected the 
Veteran's reports of injuring his left shoulder in 1982, that 
he currently experienced pain and was unable to lift his arm 
above his head.  Certain movements caused shooting pain into 
his left arm.  His daily pain was noted to be "5/10."  He 
reported not using his left arm and that gentle range of 
motion exercises would help relieve the discomfort.  
Aggravating factors included lying on his left side.  
Limitation of function, limitation of activity due to left 
shoulder pain, dislocation and subluxation were denied.  
Physical examination was negative for atrophy, fatigue, 
weakness, lack of endurance, incoordination, edema, effusion 
tenderness, abnormal movement or guarding of movement.  There 
was mild objective evidence of painful motion.  An impression 
of mild degenerative changes were noted in an accompanying X-
ray.  Following this examination and a review of the 
Veteran's claims file, the examiner opined that the Veteran's 
left shoulder condition was not related to his 1983 accident 
and were not related to complaints during active duty.  These 
minimal arthritic changes were age-related and were not 
caused by, due to, or aggravated beyond the normal aging 
process by his military service.

During his August 2009 Travel Board hearing, the Veteran 
testified that his neck condition and left shoulder condition 
were related.  He also testified that his private 
chiropractor has related his current left shoulder condition 
to his in-service motor vehicle accident.

The Veteran suffers from a current disability as he has been 
diagnosed with left shoulder arthritis.  In order for the 
Veteran's current left shoulder condition to be recognized as 
service connected, a disability must be linked to an in-
service injury or disease or there must be competent evidence 
linking the disability to service or to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310. 

No such evidence has been received.  In-service treatment 
records establish that he suffered multiple injuries after a 
1983 motor vehicle accident, but do not show evidence of a 
left shoulder injury or disease in service, and do not show 
chronic left shoulder symptoms in service.  The Veteran's 
service treatment records clearly document his head injury 
and left wrist injury but were negative for complaints, 
treatment or symptoms of a left shoulder condition.  The 
January 2009 VA examiner, the only competent medical opinion 
of record, declined to find a nexus between his current left 
shoulder condition and service.

The first contemporaneous post-service evidence of a left 
shoulder condition occurred in August 2008, more than two 
decades after discharge from service.  The Veteran did not 
report any complaints related to his left shoulder in a March 
1985 VA examination and this examination was negative for any 
findings related to his left shoulder.  The absence of any 
clinical evidence or complaints for many years after service 
is a factor that weighs against a finding of continuity of 
symptomatology.  Maxson v. Gober, supra. 

In addition, the Veteran did not include or mention a left 
shoulder condition in his initial July 1985 service 
connection claims for a left wrist condition, a neck 
condition and headaches, a claim filed just after the 
Veteran's official discharge from service.  See Cromer v. 
Nicholson, supra.

The Veteran has not alleged, nor does the evidentiary record 
establish, that he received treatment for his left shoulder 
condition in service or within one year of discharge from 
service, or that he had arthritis of the left shoulder within 
one year of service separation; therefore, the provisions for 
presumptive service connection for arthritis are not met in 
this case.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that he now suffers from left shoulder 
disorder as a result of his service, specifically his 1983 
motor vehicle accident.  Although the Veteran is qualified to 
report his symptoms and the circumstances surrounding his 
1983 injury, he is not qualified to render a medical opinion 
as to medical causation.  See Jandreau v. Nicholson, supra; 
Moray v. Brown, supra.   Medical expertise would be required 
to diagnose a chronic left shoulder condition and to 
determine that a current cervical disability was the result 
of service; hence, his opinion regarding the etiology of any 
left shoulder condition is of no probative weight.

The Board also finds that the weight of the evidence 
demonstrates that the Veteran's left shoulder condition, 
which first manifested symptoms in 1998 after service, is not 
related to his service.  In addition, in light of the 
findings of no left shoulder condition or disease in service, 
no chronic symptoms in service, and no continuous symptoms 
after service until 1998, there is no factual basis that 
would support such an opinion, and there is no factual basis 
for nexus to service based on continuity of symptomatology.  

As the weight of the evidence is against finding a nexus 
between the Veteran's current left shoulder condition and 
service, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for posttraumatic vascular headaches is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left wrist fracture is denied.

New and material evidence not having been received, the 
service connection claim for a right wrist condition is not 
reopened.

New and material evidence having been received, the service 
connection claim for a neck condition is reopened.

New and material evidence having not been received, the 
service connection claim for a low back condition is not 
reopened.

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for a left shoulder 
condition is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


